Citation Nr: 1437619	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  09-20 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1998 to April 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the Veteran's claim for entitlement to a TDIU.

The Veteran was scheduled to appear before the Board at the RO in St. Petersburg, Florida, on October 25, 2010.  However, the Veteran did not report to the hearing, and has not provided an explanation for his absence.  As such, the Veteran's request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.703 (2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for remand: To ensure compliance with prior Board remand directives.

In the Board's July 2012 remand instructions, the Board directed that the Veteran be provided with a VA examination and opinion as to the impact of his service-connected disabilities on his ability to work.  The remand specified that the claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

The claims file contains two printouts of a Compensation and Pension Exam Inquiry page: an initial inquiry and a follow-up cancelling the request with a notation that the Veteran failed to report to the examination.  However, the claims file does not contain clear documentation of any notification sent to the Veteran regarding the scheduled examination.

RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  To ensure that VA has met its duty to assist the Veteran, and has complied with the Board's prior remand directives, the AOJ should reschedule the Veteran for a VA examination and associate any document regarding notice of the exam with the claims file.

The Board also notes that, pursuant to the prior remand instructions, treatment records from the Gainesville VA Medical Center (VAMC) from as recent as July 2012 have been added to the claims file.  These records indicate that the Veteran continues to receive treatment for his service-connected disabilities.  As more-recent VA treatment records likely remain outstanding, may be of use in deciding the claim, and are constructively of record, they should be obtained and associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from July 2012 to the present from the Gainesville VAMC and associate them with the file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Thereafter, schedule the Veteran for appropriate VA medical examination(s) by an examiner or examiners with appropriate expertise to determine the impact of the Veteran's service-connected disabilities (lumbar spine disability and acquired psychiatric disability) on his employability.  All findings should be reported in detail and a rationale must be provided for any opinion expressed.  

The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand and any electronic records, were reviewed in connection with this examination.  

Although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record--including reports of examination, outpatient treatment records, lay statements, letters from employers, and evidence pertaining to the Veteran's educational background and employment history--whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disability or disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity, which includes employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's condition precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  The examiner should also document the Veteran's educational and occupational history.  

The examiner(s) should comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment, including any form of sedentary work, and whether, in the examiner's opinion, it is at least as likely as not (50 percent probability or greater) that the service-connected disabilities are of such severity as to preclude employment consistent with the Veteran's education and occupational experience.

The examiner should render this opinion without taking into account the Veteran's age or any non-service-connected disabilities.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the relevant claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled VA examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Thereafter, review the requested opinion to ensure that it is responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.  

5.  Thereafter, complete any further development deemed appropriate and then readjudicate the issue of entitlement to a TDIU.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplementary statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



